Citation Nr: 1425666	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to June 6, 2013.

2.  Entitlement to an increased rating for PTSD, rated as 70 percent disabling from June 6, 2013.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that confirmed and continued a 50 percent rating for PTSD.  In an October 2013 rating decision, the RO granted a 70 percent rating for the Veteran's PTSD, effective June 6, 2013.  

A review of the record reveals that the Veteran and his representative claim, in substance, that the appellant's PTSD prevents him from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim for increased ratings for PTSD, the Veteran's representative stated in its March written argument that the Veteran reported that his PTSD had worsened since the most recent VA psychiatric examination.  The Board thus finds that a remand is required to provide the Veteran with another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As explained above, the record raises a claim for a TDIU.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  Therefore, the Board finds that a remand for such development is required.

The record shows that the Veteran receives ongoing treatment from the Atlanta VA Medical Center.  Therefore, the Board finds that while the appeal is in remand treatment records dated since October 2013 should be physically or electronically associated with the claims folder.  .

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-October 2013 treatment records from the Atlanta VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service-connected disabilities, to include the impact of the conditions on his ability to work.  The notice letter should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disability and the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

4.  Schedule the Veteran for an appropriate VA examination as to ascertain the cumulative impact his service-connected PTSD socially and on his ability to work.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  In doing so, the examiner should report all pertinent psychiatric findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then adjudicate whether a rating in excess of 50 percent is warranted for PTSD prior to June 6, 2013, whether a rating in excess of 70 percent is warranted for PTSD from June 6, 2013, and whether the Veteran is entitled to a TDIU.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations, including those governing a TDIU, as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

